EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Yangzhou Du, Reg. #65,310, on December 18, 2021. 

CLAIM AMENDMENTS
In the Claims, replace Claim 1 with the following:
--1. (Currently Amended) A system for editing a video, comprising:
at least one storage medium including a set of instructions; and at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to:
obtain a video document including audio information;
divide the video document into a plurality of audio segments based on the audio information; 
for each of the audio segments: 
extract a first acoustic feature representation corresponding to the audio segment; 
compare the first acoustic feature representation with a reference acoustic feature representation of a reference audio; and 

extract a second acoustic feature representation corresponding to the combination of the one or more sequential audio segments; 
compare the second acoustic feature representation with the reference acoustic feature representation of the reference audio; and 
designate the combination of the one or more sequential audio segments as a desired audio segment of the audio information that has a desired acoustic feature representation when the second acoustic feature representation matches the reference acoustic feature representation; and 
edit the video document to generate a video abstraction based on at least one desired audio segment of the audio information;
wherein the audio information includes context information indicating semantic context of the audio information of the video document and sound information including at least one of: a sound type of the sound information, a pitch of the sound information, a timbre of the sound information, or loudness of the sound information of the video document.-- 

In the Claims, cancel Claim 2-4

In the Claims, replace Claim 16 with the following:

obtaining a video document including audio information; 
dividing the video document into a plurality of audio segments based on the audio information; 
for each of the audio segment:
extracting a first acoustic feature representation corresponding to the audio segment;
comparing the first acoustic feature representation with a reference acoustic feature representation of a reference audio; and 
when the first acoustic feature representation matches the reference acoustic feature representation, determining a combination of one or more sequential audio segments including the audio segment from the plurality of audio segments;
 extracting a second acoustic feature representation corresponding to the combination of the one or more sequential audio segments; 
comparing the second acoustic feature representation with the reference acoustic feature representation of the reference audio; and 
designating the combination of the one or more sequential audio segments as a desired audio segment of the audio information that has a desired acoustic feature 
editing the video document to generate a video abstraction at least based on the identified at least one desired audio segment of the audio information;
wherein the audio information includes context information indicating semantic context of the audio information of the video document and sound information including at least one of: a sound type of the sound information, a pitch of the sound information, a timbre of the sound information, or loudness of the sound information of the video document.--

In the Claims, replace Claim 31 with the following:

--31. (Currently Amended) A non-transitory computer readable medium, comprising executable instructions that, when executed by at least one processor, directs the at least one processor to perform a method, the method comprising:
obtaining a video document including audio information; 
dividing the video document into a plurality of audio segments based on the audio information; 
for each of the audio segments: 
extracting a first acoustic feature representation corresponding to the audio segment;
comparing the first acoustic feature representation with a reference acoustic feature representation of a reference audio; and
when the first acoustic feature representation matches the reference acoustic feature representation, determining a combination of one or more sequential audio segments including the audio segment from the plurality of audio segments; 
extracting a second acoustic feature representation corresponding to the combination of the one or more sequential audio segments; 
comparing the second acoustic feature representation with the reference acoustic feature representation of the reference audio; and 
designating the combination of the one or more sequential audio segments as a desired audio segment of the audio information that has a desired acoustic feature 
editing the video document to generate a video abstraction at least based on the identified at least one desired audio segment of the audio information;
wherein the audio information includes context information indicating semantic context of the audio information of the video document and sound information including at least one of: a sound type of the sound information, a pitch of the sound information, a timbre of the sound information, or loudness of the sound information of the video document.--

In the Claims, cancel Claim 32-34

Allowed Claims
Claims 1, 7-16, 27, 31, and 35 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484